[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          MAY 31, 2007
                                    No. 05-17176                        THOMAS K. KAHN
                              ________________________                      CLERK


                          D. C. Docket No. 04-20413-CR-ASG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                            versus

TYRONE HILL,
a.k.a. Raphael Amaya,
a.k.a. Joseph Smith, Jr.,
a.k.a. William A. Bentley,

                                                                Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                       (May 31, 2007)

Before BIRCH, FAY and CUDAHY,* Circuit Judges.

       *
         Honorable Richard D. Cudahy, United States Circuit Judge for the Seventh Circuit,
sitting by designation.
      PER CURIAM:

      Having carefully reviewed the record and the briefs of the parties and having

entertained oral argument, we find no reversible error with respect to Hill’s

convictions and sentence in the instant case. Accordingly, we AFFIRM.




                                          2